Case: 5:18-cv-00502-HRW-CJS Doc #: 36 Filed: 05/27/20 Page: 1 of 2 - Page ID#: 501




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                     AT LEXINGTON


 Civil Action 18-502-HRW-CJS


 ABD’AL-AZEEZ JALAL HAKIM,                                                      PETITIONER

 v.                                           ORDER


 JAMES DAVID GREEN, Warden,                                                     RESPONDENT.



         Abd’al Al-Azeez Jalal Hakim, proceeding pro se, brings four claims for habeas relief in

 his 28 U.S.C. § 2254 petition. [Docket No. 1]. The case was referred to United States

 Magistrate Judge Candace J. Smith for a report and recommendation. Magistrate Judge Smith

 recommends that the petition be denied. [Docket No. 29]

        Petitioner has filed objections. The Court having reviewed the objections, as well as the

 record, finds nothing therein which would contradict or call into question the detailed findings of

 the Magistrate. Thus, the Court shall adopt the report and recommendation as and for its own

 opinion.

        Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge's report and

 recommendation [Docket No. 29] is hereby, APPROVED and ADOPTED as for the opinion of

 the Court.

         IT IS FURTHER ORDERED that the petition be DISMISSED and this matter

 STRICKEN from the docket of this Court and no Certificate of Appealability be issued.
Case: 5:18-cv-00502-HRW-CJS Doc #: 36 Filed: 05/27/20 Page: 2 of 2 - Page ID#: 502




       This 27th day of May, 2020.
